Citation Nr: 1213107	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a left leg disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a bilateral foot disability.  

6.  Entitlement to service connection for a sinus disability.  

7.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1981 to September 1991 and also had several years of National Guard service.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Baltimore, Maryland.  In that decision the RO denied (in pertinent part) claims for service connection for a left leg and knee disability, a right knee disability, a bilateral foot disability, a low back disability, a sinus disability and a hearing disability.  

In January 2012, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  

The issue of service connection for tinnitus was raised by the Veteran's representative at the Board hearing (Transcript, p 21), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The evidence in claims file shows the Veteran served on active duty from June 1981 to September 1991 (see DD 214).  After that, he served in the National Guard, first in Maryland and then in Delaware (see Departments of Army and Air Force National Guard Bureau Reports of Separation and Service National Guard Reports from Delaware and Maryland in the file).  

The file shows a February 2007 response for a records request from the State of Delaware Air National Guard only (the response included the Veteran's DD 214 and National Guard Reports mentioned above).  The Veteran stated his last year of service was in Delaware.  (Transcript, pp 16-17.)  He also said that he was deployed to Kuwait in 2001 or 2002 and these records are not in the file.  (Transcript, p 5.)  He was part of the Maryland National Guard during this deployment.  (Transcript, p 17.)  On remand, the AOJ should request all service treatment records and service personnel records from the Veteran's past Air National Guard unit in Maryland from the appropriate entity (the unit and/or state headquarters).  

While several private treatment records refer to a deployment to the Middle East in 2010, it appears that this "deployment" was with his civilian contractor job (described by the Veteran at the Board hearing, Transcript, p 18).  All available Air National Guard records show the Veteran was released from service in 2006.  

Also at the hearing, the Veteran's representative stated there were outstanding VA Medical Center (VAMC) Baltimore records from 2009 to the present.  (Transcript, p 20.)  On remand, these records should be associated with the file.  

After the above development is requested, the Veteran should be scheduled for a VA orthopedic examination to determine the nature and etiology of any lumbar spine, left leg, bilateral knee and bilateral foot disabilities.  

For the lumbar spine claim, an August 1986 profile record shows the Veteran was given a profile for low back strain.  In December 1997, a VA examination report showed a diagnosis of chronic strain of the lumbosacral spine but no etiology opinion was given.  In April 2010, a private record showed the Veteran had spinal stenosis of the lumbar region and degeneration of lumbosacral intervertebral disc noted.  A December 2010 VA examination for the spine showed a diagnosis for chronic lumbar strain.  While the examiner stated there was no documentation that the Veteran was been evaluated or treated for low back impairment in service, the August 1986 profile shows he had low back strain.  

For the left leg disability claim, the Veteran is alleging he may have a neurological problem related to his lumbar spine (see December 1997 and June 2010 VA examination reports and July 2004 private provider record).  Evidence shows he may have herniation of leg muscles and/or chronic left leg edema with an unknown etiology (see August 2003 private provider record and April 2010 Dr. J. record).  

For the right knee claim, in September 1984 a service treatment record showed an assessment of traumatic arthritis of the right knee.  He was given a profile the same month and underwent an arthrocentesis procedure to remove knee fluid.  In June 1985, a service treatment record showed he had fluid in his right knee one week.  The assessment was traumatic arthritis.  He was again given a profile restricting him to desk work.  

For the left knee claim, the Veteran stated in September 2006 that his knees were weakened from prolonged running and physical work performed in the supply career field.  A June 2010 VA examination showed gait was normal, including heel and toe gaits.  Hops and squatting were normal and he used no assistive device, had no leg length discrepancy and a neurological examination was totally normal.  

For the bilateral foot disability claim, a November 1981 service treatment record showed an assessment of skin irritation secondary to boot wear.  

The Veteran should also be given a VA examination for a sinus disability.  In September 1988, an X-ray showed left ethmoid and possible minimal frontal sinusitis; a follow up record showed it resolved.  He was again diagnosed with sinusitis in December 1988.  Sinusitis was reported on his August 1990 report of medical history; the physician's summary stated that "sinus trouble" referred to sinus congestion.  In December 1997, a VA examination report shows he complained of headaches, dizziness, and post-nasal drip.  The diagnosis was of headaches only with an unlikely sinus cause, although the examiner stated that a CAT scan would be of some benefit to "rule this out."  

Finally, the Veteran should receive a VA audiology examination.  All audiograms show hearing during the first period of active duty service to be within normal limits; on remand any new records from other periods of active duty service should be considered.  

Accordingly, the case is REMANDED for the following action: 

1. First, request all service treatment records and service personnel records from the Veteran's past Air National Guard unit in Maryland from the appropriate entity (the unit and/or state headquarters; the unit information is Martin Air Station, 175th Air National Guard, Essex, Maryland).  A negative reply is requested and should be associated with the claims file.  

2. Next, associate with the file the Veteran's VAMC Baltimore medical records dated from 2009 to present.  A negative reply is requested and should be associated with the claims file.  

3. After the above development is requested, schedule the Veteran for a VA orthopedic examination.  The examiner should determine the nature, extent, and etiology of any lumbar spine, left leg, bilateral knee and/or bilateral foot disabilities.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  

The examiner should reference the evidence noted above with regard to the orthopedic claims.  

For any lumbar spine, left leg, bilateral knee and/or bilateral foot disability found, the examiner should indicate whether there is a 50 percent probability or greater that the disability was caused or aggravated by service.  The rationale for all opinions must be provided.  

4. After the above development is requested, schedule the Veteran for a VA examination to determine the nature and etiology of any sinus disability.  The examiner should determine the nature, extent, and etiology of any sinus disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  

For any sinus disability found, the examiner should indicate whether there is a 50 percent probability or greater that it was caused or aggravated by service.  The examiner should reference the VA records with regard to the sinuses mentioned above.  Rationale for all opinions must be provided.  

5. After the above development is requested, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss disability.  The examiner should determine the nature, extent, and etiology of any bilateral hearing loss disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  

For any bilateral hearing loss disability found, the examiner should indicate whether there is a 50 percent probability or greater that it was caused or aggravated by service.  The rationale for all opinions must be provided.  

6. Re-adjudicate the issues of entitlement to service connection for a lumbar spine disability, a left leg disability, bilateral knee and bilateral foot disabilities, a sinus disability and a bilateral hearing loss disability.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

